JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed October 28, 2010, be affirmed. The district court properly dismissed appellant’s complaint without prejudice because the complaint failed to demonstrate that appellant had exhausted his administrative remedies prior to filing a complaint for damages against an agency of the United States, as required by the Federal Tort Claims Act (“FTCA”). See 28 U.S.C. § 2675(a); Simpkins v. District of Columbia Government, 108 F.3d 366, 371 (D.C.Cir.1997) (holding that the FTCA’s requirement to exhaust administrative remedies is jurisdictional). Moreover, even if appellant had demonstrated *317that he exhausted his administrative remedies, the one-sentence complaint does not meet the requirements of Fed.R.Civ.P. 8(a), which requires “a short and plain statement of the claim showing that the pleader is entitled to relief,” in order to “give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (internal quotation marks omitted); see also Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.